Citation Nr: 1223365	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  03-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne, claimed as a residual of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2006, the Veteran testified at a Board hearing held before a Veterans Law Judge.  In July 2007, the Board notified the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board and advised the Veteran that he was entitled to another hearing.  The letter indicated that if the Veteran did not respond within 30 days of the letter, the Board would assume that he did not want to testify at a second Board hearing.  

The Board remanded this case for further development of the Veteran's claim in June 2006, December 2006, December 2007, January 2010, January 2011, and February 2012.  

As noted in the February 2012 remand, the Veteran indicated a desire to have another Board hearing.  However, he failed to report for the scheduled hearing in June 2012 and made no attempt to reschedule.  Thus, the Board finds the Veteran's request for a Board hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2011).  Thus, the Board will consider the remaining claim on appeal based on the current record.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's skin disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated during military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.   See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters dated between July 2001 and January 2010.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claims for service connection.  The RO has provided adequate notice of how effective dates are assigned and the claims were readjudicated most recently in an August 2011 supplemental statement of the case.  To the extent he did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Here, during several examinations on appeal, the VA examined the medical history of the Veteran's claimed skin disability in connection with this claim.  The Board finds that although the Veteran failed to report for some examinations including the most recent one scheduled for April 2011, findings from the remaining examination reports and opinions are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Notably, in January 2011 the Board remanded the case for further development to include affording the Veteran a VA examination of his skin to determine the etiology of any skin disorders found.  The record shows that the Veteran failed to report for the scheduled examination in April 2011.  38 C.F.R. § 3.655(b) provides that when-as here-a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).  As decided below, the Board determines that the Veteran lacked good cause to miss the scheduled examination and the claim shall be adjudicated on the basis of existing evidence on file.

The Veteran was also provided notice of his right to an opportunity to present testimony on appeal before a Veterans Law Judge because the Veterans Law Judge before whom he previously testified had left the Board.  However, he declined that opportunity.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

To show a chronic disease in service requires a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptomatology after service is required for service connection.  See 38 C.F.R. § 3.303(b).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemia.

To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

The Veteran served on active duty in Vietnam.  The Veteran's service medical records contain no complaints or findings referable to skin disability.  However, as he served in Vietnam, he is presumed to have been exposed to herbicides (Agent Orange) during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2011).  Nevertheless, the Veteran has not been diagnosed with any of the conditions listed under 38 C.F.R. § 3.309(e).  Therefore, the Board initially determines that the Veteran's case is not qualified for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307.

As noted above, service connection may still be established, however, with proof of direct causation on the basis of the record as discussed below.  Stefl.  The Veteran's service treatment records show no indications of any treatment or findings of any skin disorder as claimed.  No skin-related disorder was shown at the time of the Veteran's June 1969 separation (release from active duty) examination.

VA and private treatment records on file are dated from February 1972 through May 2011.  These records show treatment for various complaints and conditions.  None of these records contain a diagnosis or other finding of a present chloracne or other acneform disease consistent with chloracne type skin disorder.

During the Veteran's first VA examination in July 1982 he made no complaints of any skin conditions and on examination the report contains no findings regarding the skin other than the presence of an appendectomy scar.

During a December 1986 VA examination the Veteran reported complaints of a skin condition secondary to exposure to Agent Orange.  On examination of the skin the examiner found several erythematous papular and a few pustular lesions in the thighs, chest, and abdomen; and small scars over the right arm and back from removal of the cysts.  The examination report concludes with a diagnosis including that there were several subcutaneous nodular lesions of the thighs, chest, and abdomen; acne formed papules of the thighs and buttocks of undetermined etiology.

During an April 1994 VA general examination the skin was evaluated as normal on examination.  The diagnoses did not include any pertaining to the skin.

During a June 1997 VA skin examination the Veteran reported having a greater than 15 year history of periodic scales and mild erythema on his buttocks, beard area, and elbows, that were clear at that time with the use of hydrocortisone cream.  Examination showed that the skin was clear in these areas.  There was a small amount of coarse white scale, and thin lichenified plaques on the elbows, bilaterally.  The diagnosis was psoriasis versus sebopsoriasis.  

During an August 1999 VA joints examination, examination of the skin showed it was clear, warm and dry; with no eruptions or rashes, macular or papular nodules, wheals, or secondary lesions, erosions, scales, or ulcers, and no atrophy or signs of lichenification.  The diagnosis contained none associated with the claimed skin disorder, and the examiner specifically diagnosed that chloracne was not found.

When the Veteran was seen in November 2000 by VA for symptoms diagnosed as febrile syndrome, there was a skin rash erythematous, non pruriginous, with non-blanching macule-papulaes localized at both lower legs, lower abdomen, and back, which were all in the same stage of evolution.  The provider diagnosed skin rash, etiology to be determined; tick disease (borrelia, erlichiosis?). 

A June 2006 VA medical record shows that the Veteran failed to report for a scheduled skin examination for compensation purposes at that time.

In a January 2007 letter, the Appeals Management Center of VA notified the Veteran that an examination was being scheduled, and that the law provides that if a claimant, without good cause, fails to report for an examination, the claim shall be rated based on the evidence of record

The report of a January 2007 VA examination shows that he was examined for compensation purposes with respect to several conditions including the skin.  After examination the report contains diagnoses including seborrheic dermatitis of the scalp; and skin cancer of the nose, status post excision.  The examiner opined that it was not likely ("not at least as likely as not") that the seborrheic dermatitis of the scalp was related to service, based on review of the service treatment records and lack of documentation to support the claim.  For the same reasons, and on the basis that the condition is not one covered by VA for presumptive service connection, the examiner opined that the skin cancer was not likely related to service.

The June 2009 report of a review of medical records shows that the VA examiner's review revealed that the Veteran was diagnosed with allergic urticaria in June 2004, basal cell carcinoma of the nose in September 2002, and chronic active hepatitis C in January 2001, which was responsible for the Veteran's hepatic cirrhosis with splenomegaly diagnosed in January 2003.  The examiner explained that the chronic hepatitis C with cirrhosis to the degree causing splenomegaly can explain the Veteran's florid facial complexion.  The examiner opined that chloracne was not objectively documented and that the Veteran did not have a condition of chloracne due to Agent Orange exposure. 

During a February 2010 VA examination the Veteran reported complaints that his skin breaks out when he shaves, and gets very scaly.  He denied any associated bumps or lumps.  He also had skin breakouts on the arms, legs and scalp; with no current breakouts except for scaly skin of the scalp.  After examination the report contains a diagnosis of seborrheic dermatitis, and an opinion that this was not due to service or exposure to herbicides in service, based on examination findings and the fact that the seborrheic dermatitis was not one covered by the presumptive conditions for service connection due to Agent Orange exposure.

In January 2011 the Board remanded the claim for the RO to arrange for the Veteran to undergo an appropriate examination of the Veteran's skin to determine the nature, onset, and etiology of any skin disability, to specifically include skin cancer and dermatitis shown to be present.   

The Veteran failed to report for a VA examination scheduled in January 2011, apparently due to a misunderstanding, and in March 2011 he requested another be examination be conducted. 

VA then notified the Veteran of a scheduled examination for which he was to report in April 2011.  He was notified that under  38 C.F.R. § 3.655, if he failed to report for such examination without good cause, such as bad health or bad weather, that an examination would not be rescheduled and the request would be returned to the RO.  

Subsequent VA medical records show that the Veteran failed to report for the VA examination scheduled to be conducted in April 2011.  He has not contacted VA to give good cause or request to reschedule.

38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations. The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken. 38 C.F.R. § 3.655(a).  

38 C.F.R. § 3.655(b) provides that when-as here-a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Because the Veteran's failed to report for the April 2011 VA examination without good cause, the Board shall adjudicate the claim for service connection based on the existing evidence of record

In summary, based on the foregoing the Board finds that for the following reasons service connection is not warranted for a skin disorder, to include chloracne, claimed as a residual of herbicide exposure.  There is no evidence of any skin-related condition, injury or disease in service that is associated with any present skin condition.  

Although the Veteran did serve in Vietnam, allowing for the presumption of exposure to herbicides (Agent Orange) during service, he has not been diagnosed with any skin condition listed under 38 C.F.R. § 3.309(e), including chloracne.  Multiple times medical professionals have diagnosed that the Veteran does not have chloracne.  Therefore, as the Veteran has not been diagnosed with any of the conditions listed under 38 C.F.R. § 3.309(e), his case is not qualified for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307.

No post-service treatment record contains evidence linking any current chronic skin condition to service.  There is no medical evidence that the Veteran acquired a skin disability as a result of a disease or injury incurred or aggravated in service.  The only medical opinions on this matter are counter to this claim.  Review of the totality of the medical evidence shows no continuity of symptoms since service and the Veteran has not alleged such connection with service. 

The Veteran has not alleged any continuity of symptoms since service.  Because he is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, the Board finds the opinions given by the VA examiners in the examinations discussed above are more probative than the Veteran's statements on any continuity of symptoms as a basis for entitlement to service connection.  Thus, the Board finds that the preponderance of the evidence is against the claim on appeal.  Therefore, based on the foregoing, service connection must be denied for a skin disorder.


ORDER

Service connection for skin disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


